Exhibit 10.2




THIRD AMENDMENT TO ISSUING AND PAYING AGENCY AGREEMENT




The Bank of New York Mellon, as Issuing and Paying Agent
101 Barclay Street, Floor 8 West
New York, New York 10286


Attn: Corporate Trust Administration


Re: Cardinal Health, Inc.


Ladies and Gentlemen:


This letter (the “Third Amendment”) sets forth the understanding between you and
Cardinal Health, Inc. (the “Company”), whereby we have agreed to amend that
certain Issuing and Paying Agency Agreement by and between you (formerly known
as The Bank of New York) and the Company dated August 9, 2006, amended February
28, 2007 and November 23, 2016 (the “Issuing and Paying Agency Agreement”) in
order to increase to $2,000,000,000 the limit as to the aggregate principal
amount of commercial paper notes which may be outstanding at any given time
pursuant to such agreement.


1.    Defined Terms. Unless the context as used herein requires otherwise,
capitalized terms used but not defined in this Third Amendment shall have the
meaning given to them in the Issuing and Paying Agency Agreement.


2.     Amendment. Paragraph 4(a)(i) of the Issuing and Paying Agency Agreement
is hereby deleted in its entirety and restated as follows:


(i)    date each such Certificated CP Note the date of issuance thereof (which
shall be a Business Day) and insert the maturity date thereof (provided that the
Authorized Representative or Dealer Representative shall ensure that such date
is a Business Day and that it shall not be more than 364 days from the date of
issue and that the aggregate principal amount of CP Notes outstanding shall not
exceed $2,000,000,000) and the face amount (provided that the Authorized
Representative or the Dealer Representative shall ensure that such face amount
is not less than $250,000) thereof in figures;


3.    No Other Modifications. Except as expressly provided in this Third
Amendment, all of the terms and conditions of the Issuing and Paying Agency
Agreement shall remain unchanged and in full force and effect.


4.    Binding Effect. This Third Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.


5.    Governing Law. This Third Amendment shall be governed by and construed in
accordance with the laws of the State of New York.


6.    Conflict. In the event of any inconsistency or conflict between this Third
Amendment and the Issuing and Paying Agency Agreement, the terms, provisions and
conditions of this Third Amendment shall govern and control.





--------------------------------------------------------------------------------






7.    Counterparts. This Third Amendment may be executed in separate
counterparts, each of which shall be deemed to be an original but all of which
shall constitute one and the same instrument.


8.    Concerning the Issuing and Paying Agent. All of the provisions contained
in the Issuing and Paying Agency Agreement in respect of the rights, privileges,
protections, immunities, powers and duties of the Issuing and Paying Agent shall
be applicable in respect of this Third Amendment as fully and with like force
and effect as though fully set forth in full herein.




(Signatures on following page.)




    





--------------------------------------------------------------------------------




If the foregoing is acceptable to you, please indicate your agreement therewith
by signing one or more counterparts of this Third Amendment in the space
provided below, and returning such signed counterpart(s) to the Company,
whereupon this letter when signed by you and the Company, will become a binding
agreement between us.


CARDINAL HEALTH, INC.
 
 
 
By:
/s/ Michael C. Kaufmann
Name:
Michael C. Kaufmann





                    
    
Agreed to and Accepted
This 15th day of September, 2017


The Bank of New York Mellon, as Issuing and Paying Agent
 
 
 
By:
/s/ Laurence J. O'Brien
Name:
Laurence J. O'Brien
 
Vice President
 





        















































